104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Pamela M. STOWE, Appellant,v.UNITED STATES of America;  Everett Loury, District Director,IRS;  Eric White, Special Agent IRS, Appellees.
No. 96-2305.
United States Court of Appeals, Eighth Circuit.
Dec. 26, 1996.

PER CURIAM.


1
Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.


2
Pamela Stowe appeals the district court's1 dismissal of her action seeking a writ of mandamus and the denial of her motion to reconsider.  After careful review of the record and the parties' briefs, we conclude that the dismissal was proper.  See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri